Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Specification
The disclosure is objected to because of the following informalities:

Paragraph [0021], line 8, comprises an error in the following phrase: “to allow access by to the interface”.

Paragraph [0026], line 3, states “System-in-Chip (SiP) 80”, instead of “System-in-Package (SiP) 80”.

-	Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray, U.S. PGPUB No. 2017/0220499.

Per Claim 1, Gray discloses a programmable logic device (FPGA 102), comprising: programmable fabric (Paragraph 278; FPGA 102 features programmable logic to configure new functionality into the FPGA fabric.); and a memory controller (Paragraph 93; “memory or I/O controllers that reside outside the cluster, on or off die”.) comprising a router (hoplite router 200/300) configurable to couple the programmable fabric to a memory device (Figure 1; high bandwidth memory 130 and/or DRAM banks 120).
Per Claim 2, Gray discloses the programmable logic device of claim 1, wherein the router comprises a set of ports and a crossbar circuitry configurable to link ports of the set of ports (Paragraph 84, Figure 3B; 3x2 switch 330).Per Claim 3, Gray discloses the programmable logic device of claim 2, wherein the router comprises a bypass mode that couples a first port of the set of ports to a second port of the set of ports (Paragraph 121; X and Y multiplexer select signals 352/354; No specific details are provided with respect to what is being “bypassed”, therefore, an configuration of these select signals for the X and Y ports can be configured a bypass mode.).Per Claim 4, Gray discloses the programmable logic device of claim 3, wherein the first port is configurable to exchange data with the programmable fabric and the second port is configurable to exchange data with the memory device (Figures 1 and 2; The hoplite routers 200 (3,0, 3,1, 3,2, 3,3) located on the right side of hoplite NoC 150 interface with the programmable fabric of the FPGA and also the HBM and DRAM channels 144/146 in order to exchange data with HBM 130 and DRAM banks 120.).
Allowable Subject Matter
Claims 9-23 are allowed.

s 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

-	The following is a statement of reasons for the indication of allowable subject matter:

Claim 5 is considered to distinguish over the prior art due to no combination of the prior art comprising a memory controller comprising a Network-on-Chip comprising a router, when considered in combination with the other existing limitations of Claim 1. Gray discloses hoplite NoC router 150 interconnecting a plurality of routers 200/300 and client cores/circuits 180. However, Gray does not teach a NoC located within the memory controller (Paragraph 93).

Claim 6 is considered to distinguish over the prior art due to no combination of the prior art teaching a Network-on-Chip comprising a programmable router coupled to a memory controller router, when considered in combination with the existing limitations of Claim 1.

Claims 7-9 inherit the allowable subject matter of Claims 6.

Independent Claim 10 is considered to distinguish over the prior art due to no combination of the prior art teaching a memory controller comprising a Network-on-Chip that comprises a plurality of memory controller routers, when considered in combination with the other limitations of Claim 10. Gray is considered to be the closest related prior art and teaches a memory device (HBM 130); a field programmable gate array (FPGA) (102) coupled to the memory device using a high-bandwidth bridge (HBM channel 146), wherein the FPGA comprises: a plurality of data processing cores (Paragraph 92, 180); and a memory controller (Paragraph 93).



-	The prior art listed below is considered to be the most pertinent prior art:

U.S. Patent No. 9,911,477 teaches an integrated circuit 10 comprising a memory memory controller 28 and a similar on-chip interconnection (see Fig. 1, although no mention of Network-on-Chip is made).

U.S. Patent No. 9,755,997 (hereafter, Li) teaches a SoC 602 implementing a NoC 604 comprising a plurality of agents 610 interconnected by a plurality of routers 606, and communicating with a plurality of memory devices 620/622 by way of two memory controllers 616/618 (see Fig. 6). However, Li does not teach the memory controllers comprising their own NoC and/or routers.

The other patent and NPL documents cited on the record but not discussed here are considered pertinent due to various teachings of NoC, memory controllers, and or AXI protocols.

-	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186